Office Action Summary
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 May 2021 has been entered.
 This final office action is responsive to the amendment of 26 May 2021.  Currently Claims 1 and 3-20 are pending and are examined below. 
  
Response to Amendments
The applicant’s amendments have overcome the outstanding 101 and 103 rejections.  

 Response to Arguments
	The applicant’s arguments regarding the 103 rejection, particularly those on pages 12 and 13, fully and adequately explain why the claimed invention distinguishes over the cited prior art.




  

	The applicant argues that the claimed invention meets the requirements of 112, as per:

    PNG
    media_image1.png
    378
    1416
    media_image1.png
    Greyscale

	The examiner respectfully disagrees.
	The salient part of paragraph 22 is this:

    PNG
    media_image2.png
    123
    1377
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    231
    1345
    media_image3.png
    Greyscale

	This does not say what the options are (to which the level of agreement is applied).
	Paragraph 34 states:

    PNG
    media_image4.png
    774
    1414
    media_image4.png
    Greyscale

	Here the list of parameters is exemplary and generally describing what questions would be asked relating to a person’s schedule.  

    PNG
    media_image5.png
    247
    1380
    media_image5.png
    Greyscale

	This does not disclose what the rules are (described in paragraphs 29 and 36) or how they are generated.
	Paragraph 40 is very similar to paragraph 36 above and merely states questions are asked (generally related to scheduling preferences) to which a scale is applied (e.g. a Likert scale).





    PNG
    media_image6.png
    422
    1397
    media_image6.png
    Greyscale

	This does not explain how the rules are generated for the determination of scheduling either.  Further in paragraph 43 it states:

    PNG
    media_image7.png
    125
    1424
    media_image7.png
    Greyscale

	Here the specification does not disclose what this “optimization algorithm” is – only that it is used.
	Paragraph 51 states:

    PNG
    media_image8.png
    356
    1380
    media_image8.png
    Greyscale

	While this generically discusses some employee scheduling preferences it fails to disclose how the invention’s algorithm processes these to determine a schedule.  Furthermore paragraph 46 discloses a “deep learning” model but fails to discuss or disclose what this is or how it is applied to solve the problem the invention purports to solve.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112 (a):
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ),, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites features which do not have adequate written description.  
These are:

    PNG
    media_image9.png
    357
    848
    media_image9.png
    Greyscale

	Thus the claimed invention receives input from a user where that input has a choice and a preference, and from those determines a schedule using a “deep learning model”.  The model is further adjusted according to a feedback loops.


    PNG
    media_image10.png
    301
    1397
    media_image10.png
    Greyscale

	
	Here it discusses that a model is used “for identifying, predicting and generating rules”, however there is no disclosure as to what this model is.
	Paragraph 29 further describes in a verbatim fashion a “schedule rules generator”

    PNG
    media_image11.png
    242
    1403
    media_image11.png
    Greyscale
 
	Paragraph 36 further describes what this “schedule rules generator” does, but does not describe how these functions are performed:

    PNG
    media_image12.png
    665
    1434
    media_image12.png
    Greyscale

	For example, there is no further description how the inputs are ranked or scored.

	Paragraph 42 further provides only verbatim support in generic terms for how the rules generator works according to an algorithm, however it does not disclose what the algorithm is:

    PNG
    media_image13.png
    549
    1417
    media_image13.png
    Greyscale


	Paragraph 43 states that “millions if not billions” of rules may be generated which are then further processed:

    PNG
    media_image14.png
    420
    1392
    media_image14.png
    Greyscale

	However there is no disclosure of how this is performed.  It states “coded logic” is used but does not state what this is.

	Paragraph 46 is similar to the above in that it mentions “deep learning” algorithms” are used, but does not state what these are:

    PNG
    media_image15.png
    477
    1416
    media_image15.png
    Greyscale

	Here it does not state what the model is or how the model is adjusted.

 	The claimed invention purports to determine how to determine a schedule based on the inputs from a variety of workers according to their preferences and selections.  The invention does this by applying some kind of algorithm or model to those answers.  However, how these answers (and associated rules) are processed by this model or algorithm is not described by the specification.

The policy guideline for the rationale is explained in MPEP 2163:
The ‘written description’ requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor’s obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed." Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005). Further, the written description requirement promotes the progress of the useful arts by ensuring that patentees adequately describe their inventions in their patent specifications in exchange for the right to exclude others from practicing the invention for the duration of the patent’s term.” (emphasis added)
There are thus two requirements under 112 1st written description.  One is to show possession and the other is to disclose the “technologic knowledge” upon which a patent would be based.
Ascertaining the “technologic knowledge” of the invention is therefore necessary in order to determine whether the applicant has met the burden, set forth by the 112 1st paragraph statute, for adequate written description.
	Since the specification makes it clear that the invention can be performed on a variety of computing apparatus the technologic knowledge is rather contained in the algorithm for using a model or algorithm for processing the responses/associated rules to determine a schedule.   
	The MPEP in 2161 states: 
Similarly, original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed”
	The specification, while providing verbatim support for the model or algorithm as described above, however fails to adequately describe the technical details for these elements in order to meet the applicant’s burden for disclosure under 112 1st paragraph (or 112 a).  Since the technologic knowledge of the invention is contained in how the computer performs these functions (and the specification as noted above merely restates the function without describing how the inventor intended the function to be performed), the disclosure fails to provide adequate written description to meet the applicant's burden for 112 1st paragraph.  The examiner further notes that since the model/algorithm is a key feature of the invention, this failure to adequately disclose the invention cannot be corrected merely by amending the claim language.  
	Claims 11-20 are similarly rejected.



 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan G. Sterrett whose telephone number is 571-272-6881.  The examiner can normally be reached on 10-6pm
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao (Rob) Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

29 July 2021



/JONATHAN G STERRETT/Primary Examiner, Art Unit 3623